Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146256                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  LEJUAN RAMBIN,                                                                                    Bridget M. McCormack
           Plaintiff-Appellee,                                                                            David F. Viviano,
  v                                                                 SC: 146256                                        Justices
                                                                    COA: 305422
                                                                    Wayne CC: 10-009091-NF
  ALLSTATE INSURANCE COMPANY,
            Defendant/Cross-Defendant/
            Third-Party Plaintiff-Appellant,
  and
  TITAN INSURANCE COMPANY,
            Defendant/Cross-Plaintiff-
            Appellee,
  and
  AAA OF MICHIGAN,
            Third-Party Defendant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 30, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the plaintiff took the motorcycle on
  which he was injured “unlawfully” within the meaning of MCL 500.3113(a), and
  specifically, whether “taken unlawfully” under MCL 500.3113(a) requires the
  “person . . . using [the] motor vehicle or motorcycle” to know that such use has not been
  authorized by the vehicle or motorcycle owner, see MCL 750.414; People v Laur, 128
  Mich App 453 (1983), and, if so, whether the Court of Appeals erred in concluding that
  plaintiff lacked such knowledge as a matter of law given the circumstantial evidence
  presented in this case. The parties may file supplemental briefs within 42 days of the
  date of this order, but they should not submit mere restatements of their application
  papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2013                         _________________________________________
           p0424                                                               Clerk